Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nikolas Uhlir on 6/7/2021.
The application has been amended as follows: 
Claims 1-12 are cancelled.
Claims 13-19 are allowed.
The claims have been amended as follows:

13.	(Currently Amended) A firearm bolt assembly comprising:
	a first side, a second side, a proximal end, and a distal end, the first side being substantially opposite the second side;
	a bolt head; 
	a bolt body;
	a first cam system defined by only a pair of single first complementary cam surfaces proximate the first side of the firearm bolt assembly, the bolt head comprising one of the pair of single first complementary cam surfaces, the bolt body comprising another of the pair of single first complementary cam surfaces; and
a second cam system defined by only a pair of single second complementary cam surfaces proximate the second side of the firearm bolt assembly, the bolt head comprising one of the pair of single second complementary cam surfaces, the bolt body comprising another of the pair of single second complementary cam surfaces;
wherein:

said bolt head comprises a second wedge proximate the first side and a second inverse wedge proximate the second side of the firearm bolt assembly;
said first and second wedges define said first cam system;
said first and second inverse wedges define said second cam system;
said one of the pair of the single first complementary cam surfaces comprises a first cam surface on the first wedge that is oriented towards the proximal end of the firearm bolt assembly;
said another of the pair of single first complementary cam surfaces comprises a second cam surface on the second wedge that is oriented towards the distal end of the firearm bolt assembly;
said one of the pair of single second complementary cam surfaces comprises a third cam surface on the 
said another of the pair of single second complementary cam surfaces comprises a fourth cam surface on the second inverse wedge that is oriented towards the proximal end of the firearm bolt assembly.
	
14.	(Currently Amended) The firearm bolt assembly of claim 13, wherein:
the firearm bolt assembly is configured such that it is movable from an initial position to a firing position by compression of the bolt body towards the proximal end, during which a predominant compression force is born by the first cam system; and
	the firearm bolt assembly is further configured such that it is movable from the firing position to the initial position by retraction of the bolt body away from the proximal end, during which a predominant compression force is born by the second cam system.

15.	(Original) The firearm bolt assembly of claim 14, wherein:
	the first cam surface is a first helical cam surface and the second cam surface is a second helical cam surface that is complementary to the first helical cam surface;
the third cam surface is a third helical cam surface and the fourth cam surface is a fourth helical cam surface that is complementary to the third helical cam surface, the third and fourth helical cam surfaces being substantial opposites of the first and second helical cam surfaces, respectively.

the firearm bolt assembly is configured such that when it

17.	(Currently Amended) The firearm bolt assembly of claim 16, wherein the firearm bolt assembly is configured such that when it

18.	(Currently Ameneed) The firearm bolt assembly of claim 14, wherein the firearm bolt assembly is configured such that when it iscompression force is directed towards the proximal end.

19.	(Currently Amended) The firearm bolt assembly of claim 14, wherein the firearm bolt assembly is configured such that when itcompression force is directed towards the distal end.

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a firearm bolt assembly with a first cam system, second cam system, and wedges as recited and configured in claim 13.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D DAVID/Primary Examiner, Art Unit 3641